Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 1 of 95




                        EXHIBIT 13
  Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 2 of 95
       CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 1
             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS
    ---------------------------------X
    GHASSAN ALASAAD, et al.,                 )
                   Plaintiffs,               ) Civil Action No.
      v.                                     ) 17-cv-11730-DJC
    KIRSTJEN NIELSEN, et al.,                )
                   Defendants.               )
    ---------------------------------X




            CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER
                       30(b)(6) DEPOSITION OF
           UNITED STATES CUSTOMS AND BORDER PROTECTION,
            BY AND THROUGH ITS AGENCY REPRESENTATIVE,
                           RANDY JAMES HOWE
                Wednesday, March 6, 2019 - 9:04 a.m.




Reported by:
Cindy L. Sebo, RMR, CRR, RPR, CSR,
CCR, CLR, RSA, LiveDeposition Authorized Reporter
Job no: 24497


                TransPefect Legal Solutions
            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 3 of 95
          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                         Page 20
 1                         RANDY JAMES HOWE
 2    Purpose.
 3                   (Whereupon, the witness reviews the
 4                    material provided.)
 5                   THE WITNESS:      Okay.                              09:12
 6    BY MR. HANDEYSIDE:
 7          Q.       So the language in the Defendants'
 8    responses to the interrogatories that I asked you
 9    to review tracks closely with the language in the
10    Purpose paragraph in the CBP directive; is that                     09:12
11    correct?
12          A.       It's very similar.
13          Q.       Is this language an accurate
14    description of the Government interests that CBP
15    claims are served by conducting border searches of                  09:12
16    electronic devices?
17          A.       I don't know if I understand your
18    question.
19          Q.       Let me put it this way:        Are there any
20    Government interests that border searches of                        09:12
21    electronic devices serve other than those
22    described in the response to
23    Interrogatory Number 1 or the Purpose paragraph of
24    the CBP directive?
25          A.       Some of these topics are pretty broad:               09:12


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 4 of 95
          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                         Page 21
 1                         RANDY JAMES HOWE
 2    customs, immigration, law enforcement.            Some -- I
 3    mean, there's -- there's a lot that -- that goes
 4    with those.
 5          Q.       Well, I'm asking, Is this an accurate                09:13
 6    description of the interests that -- the
 7    Government interests that are served by searching
 8    electronic devices at the border?
 9          A.       I think it's accurate, sure.
10          Q.       Are there any other interests that                   09:13
11    those searches serve, besides what's set out here
12    in the interrogatory response and the Purpose
13    paragraph in the directive?
14          A.       It's a lengthy document.         It gets in a
15    lot of different areas.        So just to pinpoint one              09:13
16    particular paragraph, I think it's difficult.
17          Q.       So the interrogatory asks for CBP and
18    ICE to identify and describe all of the Government
19    interests that are served by Defendants' policies
20    and practices on border searches of -- border                       09:13
21    device searches and confiscations.           And so
22    the answer provides a description of those
23    interests that tracks with this Purpose paragraph.
24                   I am just trying to figure out if
25    there are any others, besides what's listed                         09:14


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 5 of 95
          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                         Page 32
 1                         RANDY JAMES HOWE
 2    national security, something else; is that fair?
 3          A.       I think that's what I said.
 4          Q.       Okay.
 5                   Does CBP conduct border searches of                  09:25
 6    electronic devices for the purpose of gathering
 7    intelligence?
 8                   MS. EDNEY:     Objection to the extent
 9           it calls for law enforcement privilege
10           information.                                                 09:25
11                   But you can try to answer in a
12           nonprivileged way.
13                   THE WITNESS:      The information --
14           well, as we're -- we're border security
15           officers.     We're -- we're interacting with                09:25
16           travelers as they present themselves
17           for admission to the U.S., and we want to
18           be satisfied that individual is admissible
19           to the U.S. and that they're -- they're
20           not -- their belongings, their merchandise                   09:26
21           are not coming into the United States
22           contrary to law.
23                   Searching electronic devices is no
24           different than checking a traveler's
25           belongings.      So if during the -- the                     09:26


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 6 of 95
          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                         Page 33
 1                         RANDY JAMES HOWE
 2           process of searching the devices we come
 3           across some law enforcement information
 4           that's of benefit, then, you know,
 5           that -- that could potentially be                            09:26
 6           retained.
 7    BY MR. HANDEYSIDE:
 8          Q.       That sounds like a yes.
 9                   Is one purpose for conducting the
10    searches of electronic devices to essentially                       09:26
11    gather intelligence about individuals who are
12    entering the United States?
13                   MS. EDNEY:     Objection:
14           mischaracterizing his testimony.
15    BY MR. HANDEYSIDE:                                                  09:27
16          Q.       I'm just looking for a straight answer
17    for the question.
18          A.       The purpose of our officers is to --
19    in the role at the border is to make a
20    determination of the admissibility of the traveler                  09:27
21    and then what's being presented at the border, and
22    in furtherance of that -- that role, that
23    obligation, is to make that determination.             If in
24    the process of -- of making that determination, we
25    come across law enforcement information, that's                     09:27


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 7 of 95
          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                         Page 35
 1                         RANDY JAMES HOWE
 2                   A U.S. citizen is automatically
 3    admissible; isn't that right?
 4          A.       If we're satisfied that they're U.S.
 5    citizen, they're admissible, but -- yes.                            09:28
 6          Q.       So -- so a U.S. citizen for whom
 7    admissibility is not in question, does CBP then
 8    have an interest in gathering information about
 9    that citizen using a -- a border search of an
10    electronic device, even if there's no suspicion of                  09:29
11    any violation of the law?
12                   MS. EDNEY:     Objection to the extent
13           it calls for law enforcement sensitive
14           information.
15                   THE WITNESS:      The officers have an               09:29
16           obligation to -- to make a determination,
17           if we're talking about U.S. citizens, that
18           they're admissible to the United States
19           and that anything that's being presented
20           at the time that they're applying for                        09:29
21           admission is admissible to the U.S.,
22           that's not being brought in contrary to
23           law.
24                   So they could be bringing
25           contraband.      They could be involved in                   09:29


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 8 of 95
          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                         Page 44
 1                         RANDY JAMES HOWE
 2    belongings, by potential law enforcement sensitive
 3    information that we have on that individual to
 4    make a determination whether or not that person is
 5    admissible and whether or not their belongings and                  09:38
 6    merchandise that they're bringing in is of concern
 7    to -- to CBP.
 8          Q.       Okay.    But based on this answer and
 9    based on the description of the purpose for the
10    device searches that's in the CBP directive, is it                  09:38
11    fair to say that CBP conducts electronic device
12    searches at the border partly for the purpose of
13    conducting risk assessments?
14          A.       If we do search somebody's electronic
15    device or search their luggage or anything that we                  09:38
16    do to make that determination, the officer
17    determination, that's a part of the function.
18          Q.       And is it then fair to say that CBP
19    conducts border searches of electronic devices at
20    least partly for the purpose of sharing                             09:39
21    information with other elements of the
22    Federal Government responsible for analyzing
23    terrorist threat information?
24                   MS. EDNEY:     Objection to the extent
25           it calls for law enforcement sensitive                       09:39


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 9 of 95
          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                         Page 45
 1                         RANDY JAMES HOWE
 2           information.
 3                   THE WITNESS:      The determinations
 4           that we make on those individuals, if
 5           there's information that we've determined                    09:39
 6           is of law enforcement value -- and it
 7           could be sensitive, I guess -- but if
 8           there's law enforcement value related to
 9           what we do -- customs, immigration, other
10           violations of law -- and it has been                         09:39
11           gathered at that point, then it could be
12           shared.
13                   MR. HANDEYSIDE:      I'll ask the court
14           reporter to mark this document as
15           CBP Deposition Exhibit 5.                                    09:39
16                                -   -   -
17                   (CBP Deposition Exhibit Number 5,
18                    Privacy Impact Assessment for the
19                    TECS System: Platform
20                    DHS/CBP/PIA-021, August 12, 2016,                   09:39
21                    marked for identification, as of
22                    this date.)
23                                -   -   -
24    BY MR. HANDEYSIDE:
25          Q.       Are you familiar with this document?                 09:40


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 10 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 46
 1                          RANDY JAMES HOWE
 2           A.      I don't recall if this was in the
 3    materials that were provided to -- and I don't
 4    know if I read this before.
 5           Q.      This is -- this is actually publicly                  09:40
 6    available document.        And as you can see, it's the
 7    Privacy Impact Assessment for the TECS System
 8    Platform dated August 12th, 2016.
 9                   And, briefly, what is TECS?
10           A.      TECS is our main law enforcement                      09:40
11    system that we use to perform our role.
12           Q.      And at times, information that is
13    derived from border searches of electronic devices
14    is maintained in TECS; is that correct?
15                   MS. EDNEY:      Objection to the extent               09:41
16            it calls for law enforcement privilege.
17                   THE WITNESS:      Yeah, one more time on
18            the question.
19    BY MR. HANDEYSIDE:
20           Q.      At times, information that is derived                 09:41
21    from border searches of electronic devices is
22    maintained in TECS; is that accurate?
23                   MS. EDNEY:      Same objection.
24                   THE WITNESS:      Any search that we do
25            of electronic device is recorded within                      09:41


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 11 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 47
 1                          RANDY JAMES HOWE
 2            TECS, in -- in electronic media portion
 3            of -- of TECS.
 4    BY MR. HANDEYSIDE:
 5           Q.      Okay.    If you could turn to Page 3, at              09:41
 6    the bottom there, in describing the TECS platform,
 7    the exhibit says, The TECS platform is the
 8    underlying infrastructure designed to facilitate
 9    the maintenance and sharing of law enforcement,
10    inspection, intelligence gathering and operational                   09:41
11    records among the TECS user community.
12                   Is that a description of -- is that an
13    accurate description, in your mind, of how TECS is
14    used?
15           A.      I think so, yes.                                      09:42
16           Q.      And part of that purpose for TECS is
17    intelligence gathering-related?
18           A.      That's what it says.
19           Q.      So information derived from border
20    searches of electronic devices that is maintained                    09:42
21    in TECS will at least partly be used for TECS's
22    purposes, right, which is partly intelligence
23    gathering; is that correct?
24                   MS. EDNEY:      Objection: vague.
25                   THE WITNESS:      I think it's an                     09:42


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 12 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 48
 1                          RANDY JAMES HOWE
 2            offshoot of it.      The intent is to make
 3            that determination on the traveler, but if
 4            there is law enforcement beneficial
 5            information that is retained, then it                        09:42
 6            would be shared through intelligence
 7            gathering.
 8    BY MR. HANDEYSIDE:
 9           Q.      Going back to Exhibit 2, the
10    interrogatory response.         And we've already read               09:42
11    this part, but the response to Interrogatory 1
12    states that CBP uses border searches of electronic
13    devices to ensure compliance with customs,
14    immigration and other laws that Defendants are
15    authorized to enforce and administer.            And that's          09:43
16    the middle paragraph.
17                   What are these other laws that CBP is
18    authorized to enforce and administer?
19           A.      We're responsible for enforcing
20    hundreds of laws from -- from other organizations,                   09:43
21    other law enforcement, so agriculture laws, FDA,
22    you know.     So as products or things that enter
23    into the U.S., that's a part of our -- our role on
24    behalf of those other agencies.
25           Q.      Do the other laws include tax laws?                   09:43


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 13 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 57
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      So if CBP suspects that one individual
 4    might be engaged in some violation of the law, can
 5    CBP search the devices of that person's traveling                    09:52
 6    companions for evidence related to that potential
 7    violation?
 8           A.      It's a difficult hypothetical.
 9    Depending upon the circumstances and the totality
10    of the circumstances, the judgment and the                           09:52
11    information that the officer has, it's --
12    it's -- it's a hypothetical.          I just -- that's
13    difficult to -- to say yes or no.
14           Q.      Does CBP have the authority to do
15    that?                                                                09:53
16           A.      We have the authority to search any
17    person that presents themself at the border.
18           Q.      Including for the purpose of
19    identifying potential evidence of someone else's
20    crime?                                                               09:53
21                   MS. EDNEY:      Objection: speculative.
22                   THE WITNESS:      Yeah, I think you're
23            just rewording your initial question.
24            It's difficult for me to -- hypothetical
25            situation, to speculate.                                     09:53


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 14 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 58
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      I'm asking about CBP's authority, and
 4    you've been designated to -- to testify on -- on
 5    these subjects.                                                      09:53
 6                   So CBP's authority, as you're
 7    testifying, to conduct border searches of
 8    electronic devices -- does that authority include
 9    conducting those searches to identify potential
10    evidence of someone else's crime?                                    09:54
11                   MS. EDNEY:      Objection:
12            argumentative.
13                   THE WITNESS:      Hypothetical questions
14            are difficult to speculate what the answer
15            is.   I mean, it's based on the totality                     09:54
16            and the circumstances, the information
17            that the officer has in front of them and
18            the -- what they're dealing with, the
19            issue at hand.      It's hard to say.
20    BY MR. HANDEYSIDE:                                                   09:54
21           Q.      Are there instances in which that has
22    happened?
23           A.      There may have.
24           Q.      Is there a policy that would prevent
25    such a search?                                                       09:54


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 15 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 59
 1                          RANDY JAMES HOWE
 2                   MS. EDNEY:      Objection: vague.
 3                   THE WITNESS:      We know that officers
 4            can search phones, with no suspicion, as
 5            part of the border search authority, just                    09:54
 6            as a part of their role and -- and making
 7            their determination of admissibility of
 8            the people and what they're bringing in.
 9                   So that's a -- that's a part of it.
10    BY MR. HANDEYSIDE:                                                   09:55
11           Q.      What about if CBP has concerns about
12    an individual's admissibility to the United
13    States?     Can CBP conduct searches of the
14    electronic devices of the family and friends of
15    that individual to determine that individual's                       09:55
16    admissibility?
17           A.      Difficult hypothetical, but
18    potentially.
19           Q.      Is there any part of the policy that
20    would prevent CBP from doing that?                                   09:55
21           A.      We have the authority to search
22    electronic devices.        It's well founded, so . . .
23           Q.      Even if those family and friends are
24    U.S. citizens?
25           A.      Again, depending on the totality and                  09:56


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 16 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 60
 1                          RANDY JAMES HOWE
 2    the circumstances, there may be instances where
 3    U.S. citizens have their phone searched.
 4           Q.      In order to identify evidence related
 5    to the admissibility of someone else?                                09:56
 6           A.      It's a hypothetical.        It's difficult
 7    to -- to -- to know for sure in that case, but
 8    based on the facts of that case, the officer has
 9    to make their judgment whether or not it's better
10    informed.                                                            09:56
11                   MR. HANDEYSIDE:       I'll ask the court
12            reporter to mark this document as
13            CBP Deposition Exhibit 6.
14                                -   -   -
15                   (CBP Deposition Exhibit Number 6,                     09:56
16                     Privacy Impact Assessment Update
17                     for CBP Border Searches of
18                     Electronic Devices
19                     DHS/CBP/PIA-008(a), January 4,
20                     2018, Bates stamped Defs. 0174                      09:56
21                     through Defs. 0195, marked for
22                     identification, as of this date.)
23                                -   -   -
24                   THE WITNESS:      Thanks.
25


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 17 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 62
 1                          RANDY JAMES HOWE
 2    border is to identify digital content that is of
 3    itself unlawful; is that right?
 4           A.      Or information, yes.
 5           Q.      Meaning digital contraband,                           09:58
 6    essentially; is that fair?
 7           A.      Sure.
 8           Q.      So child pornography would be one
 9    example of digital content that is of itself
10    unlawful; is that correct?                                           09:58
11           A.      Sure.
12           Q.      Are there other examples of digital
13    content that is always or almost always unlawful?
14           A.      It could be information indicating
15    that they're involved in unlawful activity.                          09:58
16           Q.      What kind of information would be --
17    of that sort would be always or almost always
18    unlawful?
19           A.      Well, evidence of being involved in
20    drug smuggling, weapons smuggling, human                             09:59
21    smuggling.
22           Q.      Okay.    As you said, those are all
23    evidence, right?
24                   The content itself, though, would not
25    necessarily be unlawful; is that fair?                               09:59


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 18 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 63
 1                          RANDY JAMES HOWE
 2                   MS. EDNEY:      Objection: vague; and, I
 3            believe, mischaracterizes his testimony.
 4    BY MR. HANDEYSIDE:
 5           Q.      I'm just trying to understand.                        09:59
 6                   So you identified evidence in
 7    your answer.      I'm trying to find out what are the
 8    other things that are like child pornography that
 9    are unlawful of themselves, you're not allowed to
10    have that content.                                                   09:59
11           A.      It could be information of national
12    security concerns, so information of perhaps
13    supporting terrorism or involved in terrorist
14    acts.
15           Q.      So -- so for these purposes, let's --                 10:00
16    let's define "unlawful content" as -- as any
17    content that of itself violates customs laws.
18                   Does that help?
19           A.      Was that a question?
20           Q.      I'm trying to -- I'm trying to                        10:00
21    identify what kinds of content itself on the
22    device cannot be brought into the United States
23    aside from child pornography.
24           A.      I think I just replied, with evidence
25    of terrorism.                                                        10:00


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 19 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 64
 1                          RANDY JAMES HOWE
 2           Q.      So, again, evidence of itself is not
 3    contraband; is that right?
 4                   MS. EDNEY:      Objection: argumentative
 5            and vague.                                                   10:00
 6    BY MR. HANDEYSIDE:
 7           Q.      I'm trying to distinguish between
 8    what's evidence and what's unlawful of itself,
 9    like child pornography.
10                   MS. EDNEY:      Also, objection because               10:00
11            it calls for a legal conclusion.
12                   THE WITNESS:      I'm not following
13            what -- where you're going.
14    BY MR. HANDEYSIDE:
15           Q.      So when I've asked about things like                  10:00
16    child pornography that you're not allowed to have
17    on your phone, you've responded by answering that
18    there's evidence related to terrorism, evidence
19    related to other possibly unlawful activities.
20                   That evidence, though, of itself is                   10:01
21    not contraband; is that right?
22           A.      When you're comparing it to
23    pornography, I guess not.
24           Q.      Okay.
25                   So -- and I'm not -- I'm not trying to                10:01


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 20 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 65
 1                          RANDY JAMES HOWE
 2    argue.      I just want to be precise about what it is
 3    that CBP might be looking for on a device, aside
 4    from child pornography, that of itself is illegal.
 5    There's evidence, and then there's illegal                           10:01
 6    content.
 7                   So are there any other examples like
 8    child pornography that you can think of that are
 9    illegal of themselves?
10           A.      I keep coming back to terrorism, that                 10:01
11    information that they committed a terrorist act is
12    unlawful.
13           Q.      Okay.    So if they committed a
14    terrorist act, that's unlawful.
15                   A picture of it on a phone reflecting                 10:02
16    that -- the picture of itself wouldn't be
17    unlawful, would it?
18                   MS. EDNEY:      Objection: calls for a
19            legal conclusion, also to the extent it's
20            asking for law enforcement sensitive                         10:02
21            information.
22                   MR. HANDEYSIDE:       The witness is a
23            law enforcement officer.         He's designated
24            to testify on behalf of the law
25            enforcement agency.                                          10:02


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 21 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 66
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      I'm wondering if a picture reflecting
 4    possible terrorist act of itself is illegal.
 5           A.      It's an unlawful act.        It's -- it's             10:02
 6    strong information.
 7           Q.      Certainly.
 8                   Information that of itself is not
 9    contraband, correct?
10           A.      Contraband in the sense of being                      10:02
11    counterterrorism, related to counterterrorism,
12    terrorism.
13           Q.      So evidence or information related to
14    the unlawful act of terrorism?
15           A.      Yes.                                                  10:02
16           Q.      Okay.
17                   MR. HANDEYSIDE:       I'll ask the court
18            reporter to mark as CBP Deposition
19            Exhibit 7, this document.
20                                -   -   -                                10:03
21                   (CBP Deposition Exhibit Number 7,
22                     Defendants' Objections and
23                     Responses to Plaintiffs' Second Set
24                     of Requests for Production and
25                     Plaintiffs' Third Set of                            10:03


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 22 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 68
 1                          RANDY JAMES HOWE
 2    electronic devices that can -- it conducts yield
 3    contraband, essentially.
 4                   MS. EDNEY:      Objection to the
 5            vagueness.                                                   10:04
 6                   THE WITNESS:      I'm just reading what
 7            the statement says.       And the question
 8            again.
 9    BY MR. HANDEYSIDE:
10           Q.      So CBP cannot say how many of the                     10:04
11    searches of electronic devices it conducts at the
12    border yield actual digital contraband; is that
13    accurate?
14           A.      Yes.
15           Q.      Nor can it say how many of the                        10:05
16    searches yield what CBP would consider evidence of
17    criminal activity; is that right?
18           A.      I think we have a -- we have
19    difficulty in producing those metrics and
20    capturing, yes.                                                      10:05
21           Q.      So why hasn't CBP tracked the number
22    of device searches that have yielded digital
23    contraband?
24           A.      I believe that we didn't have
25    the necessary adjustments to the -- to the system                    10:05


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 23 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 75
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      Okay.
 4                   And I understand that the response
 5    says that the decision to conduct a border search                    10:12
 6    of an electronic device rests exclusively with
 7    CBP.
 8                   I'm wondering, though, do other
 9    agencies -- can they request that CBP conduct a
10    border search of an electronic device?                               10:12
11                   MS. EDNEY:      Objection to the extent
12            it calls for law enforcement privilege
13            information.
14                   But you can answer.
15                   THE WITNESS:      My same answer is                   10:13
16            that -- as a part of our role in informing
17            us to be able to -- to do that search --
18            rests with us -- the authority to make
19            that decision; so it's all part of the
20            process.                                                     10:13
21    BY MR. HANDEYSIDE:
22           Q.      And understanding that CBP makes the
23    decision, does it take requests to do so?
24                   MS. EDNEY:      Objection: same
25            objection, law enforcement privilege.                        10:13


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 24 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 76
 1                          RANDY JAMES HOWE
 2                   THE WITNESS:      Yeah, the information
 3            that's being gathered by the officer from
 4            the other agency helps us make that
 5            decision.                                                    10:13
 6    BY MR. HANDEYSIDE:
 7           Q.      When CBP mentions "information
 8    provided by other law enforcement agencies," do
 9    those other law enforcement agencies include state
10    and local law enforcement agencies?                                  10:13
11           A.      We're informed by a host of state,
12    local and Federal law enforcement.
13           Q.      So information from state and local
14    can be, again, part of that totality of the -- of
15    the circumstances or information that CBP uses to                    10:14
16    make decisions about whether to search electronic
17    devices at the border?
18                   MS. EDNEY:      Objection to the extent
19            it calls for law enforcement privilege.
20                   But you can answer.                                   10:14
21                   THE WITNESS:      Yeah, the information
22            that we have from these other law
23            enforcement agencies informs the officer
24            to make that determination.         It's all a
25            part of the process.                                         10:14


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 25 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 77
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      Does information from foreign
 4    government also inform CBP's decisions, at times,
 5    to conduct border searches of electronic devices?                    10:14
 6                   MS. EDNEY:      Objection to the extent
 7            it calls for law enforcement privilege
 8            information.
 9                   But you can answer.
10                   THE WITNESS:      I'm not sure exactly                10:14
11            what I can say that's not law enforcement
12            privilege, other than to say that I know
13            we have information-sharing agreements
14            with some countries.
15    BY MR. HANDEYSIDE:                                                   10:15
16           Q.      Okay.    The response identifies "other
17    law enforcement agencies."
18                   Are there other agencies that are not
19    law enforcement agencies that provide information
20    that CBP benefits from in determining whether to                     10:15
21    search electronic devices?
22                   MS. EDNEY:      Objection to the extent
23            it calls for law enforcement privilege
24            information.
25                   But if you can answer.                                10:15


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 26 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 80
 1                          RANDY JAMES HOWE
 2           A.      If we're satisfied they're American,
 3    U.S. citizen, yes.
 4           Q.      And, essentially, the same is true for
 5    lawful permanent residents?                                          10:17
 6                   They're admissible to the
 7    United States, by definition; is that right?
 8           A.      By definition.
 9           Q.      So is determining the intentions of a
10    U.S. citizen upon entry a valid purpose for a                        10:17
11    border search of that citizen's electronic
12    device?
13           A.      Can you restate the question?
14           Q.      Is determining the intentions of a
15    U.S. citizen upon entry to the United States a                       10:17
16    valid purpose for conducting a border search of
17    that citizen's electronic device?
18           A.      Their intention of entering the
19    United States?
20           Q.      What they're intending to do upon                     10:18
21    entry, when they get here.
22           A.      Well, they're applying for admission,
23    so it's pretty clear what they're intending.
24           Q.      Is -- is it a valid purpose for
25    conducting a border search to decide or figure out                   10:18


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 27 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 83
 1                          RANDY JAMES HOWE
 2           A.      We're focused on the individual and
 3    what they're bringing into the United States.
 4           Q.      Okay.
 5                   MR. HANDEYSIDE:       Maybe now is a good             10:20
 6            time for a break.
 7                   THE WITNESS:      It sounds good.
 8                   MR. HANDEYSIDE:       Ten minutes?
 9                   MS. EDNEY:      Sure.
10                                 -   -   -                               10:20
11                     (Whereupon, a recess was taken from
12                      10:20 a.m. to 10:33 a.m.)
13                                 -   -   -
14                   MS. EDNEY:      Before we start again,
15            we'd like to make one clarification                          10:33
16            regarding a question you asked earlier.
17                   Mr. Howe.
18                   THE WITNESS:      You asked about
19            agencies that provide information in TECS,
20            the law enforcement agencies, and I was                      10:33
21            thinking for law enforcement purpose, so I
22            didn't recall -- obviously, FDA, USDA,
23            Consumer Product Safety -- you know, that
24            type of -- those agencies, nonlaw
25            enforcement, they may have information in                    10:33


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 28 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 84
 1                          RANDY JAMES HOWE
 2            TECS.
 3    BY MR. HANDEYSIDE:
 4           Q.       I see.
 5           A.       I just wanted to clarify that.                       10:33
 6           Q.       Thank you.
 7                    Just a quick follow-up.
 8                    So those agencies do contribute
 9    information to TECS?
10           A.       We have arrangements with -- with some               10:33
11    agencies to have -- to be able to put information
12    in TECS.
13           Q.       And some -- at least some parts of
14    those agencies will also, then, have access to
15    TECS?                                                                10:34
16           A.       Yes, with certain limitations, I'm
17    sure.
18           Q.       Okay.
19                    I'd like to move on to Topic 7.          If
20    you go back to Exhibit 1, the notice of                              10:34
21    deposition, and review Topic 7.
22                    (Whereupon, the witness reviews the
23                     material provided.)
24                    THE WITNESS:     Okay.
25


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 29 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 85
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      Just briefly, what is the role of a
 4    CBP officer at primary inspection?
 5           A.      The primary officer or the CBP officer                10:34
 6    is the individual that will interact with every
 7    single traveler as they present themselves, so
 8    it's their role to quickly and efficiently make
 9    that determination on that traveler, whether or
10    not they're admissible to the United States and                      10:34
11    what they're presenting is not coming in contrary
12    to law or there's no contraband, et cetera.
13           Q.      I see.
14                   And when CBP officers at primary
15    encounter travelers seeking to enter the                             10:35
16    United States, they run queries in the TECS
17    system; is that right?
18           A.      Every traveler that we interact with,
19    we collect their documentation.           So we look at
20    their passports.       We do query our database.                     10:35
21           Q.      Meaning TECS?
22           A.      Yes.
23           Q.      And -- and the queries of TECS will
24    yield some information about the traveler,
25    including past travel information; is that                           10:35


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 30 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 86
 1                          RANDY JAMES HOWE
 2    accurate?
 3           A.      It will -- the primary officer will
 4    see whether or not there's any recent crossing
 5    history, so whether or not they crossed into the                     10:35
 6    United States recently and where they crossed.
 7    That's the only information that's presented to --
 8    to the -- to the officers as far as the traveler,
 9    if we're just talking about the traveler.
10                   If they're in a vehicle and a land                    10:36
11    border environment, there might be information
12    about the registration of the vehicle.
13           Q.      Okay.    So I think you said that the
14    officer views recent travel information.
15                   Is that -- was that accurate?                         10:36
16           A.      Recent crossing information, so the
17    mere fact that they crossed into the United States
18    and where and when.
19           Q.      Okay.    And what do you -- and by
20    "recent," can you provide any further detail about                   10:36
21    what constitutes "recent"?
22           A.      I think it's set for six months, over
23    the last six months, or it might be 12 months.
24    It's one of those type of periods.
25           Q.      Okay.    And is -- is that something                  10:36


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 31 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 87
 1                          RANDY JAMES HOWE
 2    that -- that information generated for the officer
 3    at primary by -- automatically, or does the
 4    officer have to enter information in order to
 5    access that information?                                             10:36
 6           A.      If we're just talking about the
 7    crossing information, it just appears on the
 8    screen.
 9           Q.      And are there any limits on the
10    authority of CBP officers at primary to refer                        10:37
11    travelers to secondary?
12           A.      Any limits?
13           Q.      Right.
14           A.      Well, that officer's responsibility is
15    to make that quick and efficient determination.                      10:37
16    If they're unable to do so in a reasonable amount
17    of time, we have secondary inspection, really is
18    kind of a comanagement extension of -- of primary.
19                   So it's really just an extension of
20    what the primary officer started and wasn't able                     10:37
21    to accomplish in a short period of time.
22                   You have to rapidly make those
23    decisions.     You know, a million people a day
24    enter the United States, so we have to do that
25    quickly.                                                             10:37


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 32 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 90
 1                          RANDY JAMES HOWE
 2    process.     So the TECS system, which is what the
 3    primary officer uses -- that TECS is also in
 4    secondary.     It's a secondary module of -- of TECS,
 5    so it all is interconnected.          So the primary                 10:39
 6    officer -- if we're referring somebody, the
 7    secondary officer would bring up that referral
 8    and then indicate in the secondary portion of
 9    TECS what occurred in that secondary inspection.
10           Q.      Okay.    But is it correct to say that                10:40
11    every time someone is referred to secondary,
12    there will be a record in TECS that reflects
13    that?
14           A.      Yes.
15           Q.      And if a traveler's electronic device                 10:40
16    was searched during secondary inspection, there's
17    also a TECS record that reflects that -- that
18    device search?
19           A.      Every single device search that's
20    completed is recorded in TECS in an electronic                       10:40
21    media subset of secondary.
22           Q.      Okay.    And so when the CBP officer at
23    primary conducts those TECS queries, do those
24    queries yield records that reflect the prior
25    referrals to secondary inspection for a traveler?                    10:40


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 33 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 93
 1                          RANDY JAMES HOWE
 2                    MS. EDNEY:     Objection:
 3            mischaracterizes his testimony.
 4                    THE WITNESS:     I gave you a very,
 5            very unique situation.        Whether or not                 10:43
 6            it's ever been done, I don't know, and
 7            certainly not something that's out of the
 8            norm.
 9    BY MR. HANDEYSIDE:
10           Q.       Okay.   So the -- let me ask a                       10:43
11    different way.
12                    The CBP officers at primary -- is
13    their access to TECS limited while they're in that
14    function at primary, other than the exception that
15    you just described?                                                  10:44
16           A.       Yes, extremely limited, just whether
17    or not there's any lookouts in the system
18    potentially for that traveler and any recent
19    crossing history.
20           Q.       Okay.   And that's a limitation that is              10:44
21    technical; the -- the system does not permit them
22    to access the other parts of TECS when they're in
23    that role?
24           A.       It's more than technical.        It's -- it
25    might be technical.        That's why I said I -- I                  10:44


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 34 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 97
 1                          RANDY JAMES HOWE
 2    primary officer.
 3                   I'm not -- I don't know if that's
 4    happened before.
 5           Q.      Okay.    Looking at the same page there,              10:48
 6    what's a lookout?
 7           A.      It would be an alert in the system
 8    that -- either entered by CBP or potentially other
 9    law enforcement agencies of information of a
10    traveler or on a vehicle.         It could be a stolen               10:48
11    vehicle; it could be a lookout.
12           Q.      Okay.    This page here, the same page,
13    Defs. 177, Footnote 8 says, As part of processing
14    individuals at the border, DHS/CBP conducts
15    prearrival and predeparture TECS queries, which                      10:49
16    include checks against lookouts such as wants and
17    warrants, watch list matches, et cetera.
18                   What is a want in this context?
19           A.      Somebody who's wanted for a -- by a
20    law enforcement entity.                                              10:49
21           Q.      Other than someone for whom there's
22    already a warrant been issued?
23           A.      I'm not following what you're asking.
24           Q.      If someone's wanted --
25           A.      It would be a lookout.                                10:49


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 35 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 98
 1                          RANDY JAMES HOWE
 2           Q.      -- wanted for what?
 3                   For questioning, I guess?
 4                   MS. EDNEY:      Objection: hypothetical.
 5                   THE WITNESS:      Somebody could have                 10:49
 6            committed murder; somebody could have
 7            robbed a bank.
 8    BY MR. HANDEYSIDE:
 9           Q.      Sure.
10                   In which case, there would be a                       10:49
11    warranty pending, probably, correct?
12                   I'm trying to understand what's the
13    difference between a want and a warrant.
14                   MS. EDNEY:      If you know.
15                   THE WITNESS:      Yeah, I don't -- I                  10:50
16            think it's the same thing, to warrant
17            somebody who's wanted for committing a
18            crime.
19    BY MR. HANDEYSIDE:
20           Q.      Okay.    Who can create wants -- or I'm               10:50
21    sorry -- lookouts?
22                   MS. EDNEY:      Objection.
23                   If you know.
24                   THE WITNESS:      Anybody that has that
25            authority within TECS.        So for CBP, if                 10:50


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 36 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                          Page 99
 1                          RANDY JAMES HOWE
 2            somebody had violated -- violated the
 3            terms and conditions of a previous
 4            mission, we would potentially be on the
 5            lookout.                                                     10:50
 6                   Other law enforcement agencies could
 7            have lookouts.
 8    BY MR. HANDEYSIDE:
 9           Q.      Okay.    I'm sorry to keep jumping
10    around here --                                                       10:50
11           A.      I'm fine.
12           Q.      -- if you could turn to Exhibit 5,
13    which was the TECS platform privacy impact
14    assessment.
15                   If you could turn to Page 12, and                     10:51
16    there's a heading there that says Lookout Records
17    Services.     And the second paragraph there --
18    sorry.      The second sentence in that paragraph
19    says, A TECS lookout record may be created by CBP
20    or other TECS partner agencies.                                      10:51
21                   What are partner agencies for the
22    purpose of this lookout records?
23                   MS. EDNEY:      I'm going to object to
24            the extent it's calling for law
25            enforcement information.                                     10:51


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 37 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 101
 1                          RANDY JAMES HOWE
 2    agencies, which are apparently listed on Page 41
 3    in this appendix, when referring to the lookout
 4    records services, it refers to TECS partner
 5    agencies.     And maybe you don't know.                             10:53
 6                   I'm just wondering if there's a reason
 7    for the difference there, if the TECS partner
 8    agencies for lookout purposes are different.
 9           A.      I don't know, but they seem to be one
10    and the same.                                                       10:53
11           Q.      Okay.    Do lookouts last for any
12    particular amount of time?
13                   MS. EDNEY:      Objection to the extent
14            it calls for law enforcement privilege
15            information.                                                10:53
16                   But answer, if you can.
17                   THE WITNESS:      Again, the question.
18    BY MR. HANDEYSIDE:
19           Q.      Do lookouts last for any particular
20    amount of time?                                                     10:53
21                   MS. EDNEY:      Same objection.
22                   THE WITNESS:      I would say they last
23            as long as there's pertinence.
24    BY MR. HANDEYSIDE:
25           Q.      And does the presence of a lookout in                10:53


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 38 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 102
 1                          RANDY JAMES HOWE
 2    an individual's TECS record cause that person to
 3    be referred to secondary inspection?
 4                   MS. EDNEY:      Objection to the extent
 5            it calls for law enforcement privilege                      10:53
 6            information.
 7                   But you can answer, if you can.
 8                   THE WITNESS:      If there's -- if
 9            there's a lookout requiring a referral to
10            secondary that would -- that's what the                     10:54
11            primary officer sees, then they would be
12            referred.
13    BY MR. HANDEYSIDE:
14           Q.      I see.
15                   So are there different kinds of                      10:54
16    lookouts, then, some requiring referral and some
17    not requiring referral?
18                   MS. EDNEY:      Objection to the extent
19            it calls for law enforcement privilege
20            information.                                                10:54
21                   You can answer, if you can.
22                   THE WITNESS:      I think it's the same
23            answer.
24    BY MR. HANDEYSIDE:
25           Q.      When a person has been -- been                       10:54


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 39 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 103
 1                          RANDY JAMES HOWE
 2    referred to secondary inspection because of a
 3    lookout, is it likely that the officers, then, in
 4    secondary will search that individual's electronic
 5    devices?                                                            10:54
 6                   MS. EDNEY:      Objection to the extent
 7            it calls for law enforcement and asking a
 8            hypothetical.
 9                   THE WITNESS:      It depends upon what
10            the lookout is for.       If this is a lookout              10:54
11            due to a previous agriculture violation,
12            there may not be a need, depending upon
13            the totality of the circumstances.
14    BY MR. HANDEYSIDE:
15           Q.      Are lookouts one reason why some                     10:55
16    individuals experience border searches of
17    electronic devices on more than one occasion?
18                   MS. EDNEY:      Objection to the extent
19            it calls for law enforcement information.
20                   THE WITNESS:      Yeah.    The officers              10:55
21            that conduct secondary and perform border
22            searches do that on the basis of the
23            totality of the circumstances of the
24            information they have in front of them, so
25            what the traveler is telling us and maybe                   10:55


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 40 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 104
 1                          RANDY JAMES HOWE
 2            some law enforcement information as well.
 3    BY MR. HANDEYSIDE:
 4           Q.      Okay.    Let's turn to Exhibit 6 again.
 5    This is the device search privacy assessment.                       10:55
 6                   If you could turn to Page 10, which is
 7    Bates stamped Defs. 184.         The heading there says
 8    Storage of Information Extracted from an
 9    Electronic Device in the Automated Targeting
10    System.                                                             10:56
11                   What's the automated targeting system?
12           A.      It's a system that CBP uses to kind of
13    do risk assessments of law enforcement information
14    to help us be better informed on travelers.
15           Q.      And so feel free to read this                        10:56
16    paragraph, if you need to --
17           A.      Yeah.
18           Q.      -- my understanding is that
19    information from devices that are searched at the
20    border is at least sometimes entered into ATS; is                   10:56
21    that accurate?
22           A.      If there's information that -- that
23    has been gathered through a search, through --
24    through an advanced search and there's law
25    enforcement benefit to that information, then it                    10:56


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 41 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 105
 1                          RANDY JAMES HOWE
 2    could potentially be stored on ATS.
 3           Q.      Okay.
 4                   MR. HANDEYSIDE:       I'll ask the court
 5            reporter to mark this document as                           10:57
 6            CBP Deposition Exhibit 8.
 7                                -   -   -
 8                   (CBP Deposition Exhibit Number 8,
 9                     Privacy Impact Assessment for the
10                     Automated Targeting System                         10:57
11                     DHS/CBP/PIA-006(e), January 13,
12                     2017, Bates stamped Defs. 0996
13                     through Defs. 1056, marked for
14                     identification, as of this date.)
15                                -   -   -                               10:57
16    BY MR. HANDEYSIDE:
17           Q.      Are you familiar with this document?
18           A.      I believe this was one of the
19    documents I looked at, yes.
20           Q.      So is this the privacy impact                        10:57
21    assessment for ATS?
22           A.      Right.
23           Q.      It begins at Bates stamped Defs. 996.
24                   If you could just turn to the first
25    page with text.       It's 997.                                     10:57


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 42 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 106
 1                          RANDY JAMES HOWE
 2                   The second sentence there in the
 3    Abstract, it says, ATS is the decision support
 4    tool that compares traveler, cargo, and conveyance
 5    information against law enforcement, intelligence                   10:58
 6    and other enforcement data using risk-based
 7    scenarios and assessments.
 8                   Is ATS a system that, then, has partly
 9    intelligence purposes?
10                   MS. EDNEY:      Objection to the extent              10:58
11            it calls for law enforcement privilege.
12                   But you can answer.
13                   THE WITNESS:      It's a tool that CBP
14            uses to, you know, determine when a
15            traveler's a concern or we should have                      10:58
16            increased focused on.
17    BY MR. HANDEYSIDE:
18           Q.      And I think earlier we talked about
19    how part of the purpose for conducting border
20    searches of electronic devices is to conduct risk                   10:58
21    assessments.
22                   Is ATS the system that conducts those
23    risk assessments?
24           A.      It's a tool that we use.         I mean, the
25    officer -- when we're talking before, we were                       10:59


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 43 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 107
 1                          RANDY JAMES HOWE
 2    talking about the officer looking at the totality
 3    of the circumstances, gathering information from
 4    the traveler.
 5                   This is a system or a tool that                      10:59
 6    will -- will be used as well.
 7           Q.      So let's do it this way:         Let's turn
 8    to Page 4, Defs. 1000.
 9                   One function of ATS, then, is to
10    identify some individuals for referral to                           10:59
11    secondary inspection?
12           A.      There are some -- some rules that are
13    set up, not really specific to individuals, but
14    based on rules, you know, there may be increased
15    focus on individuals to ensure there's no                           10:59
16    concerns.
17           Q.      And depending on whether someone --
18    someone's information meets those rules, that
19    person then could be flagged by ATS for additional
20    inspection?                                                         11:00
21           A.      Yes.
22           Q.      In making those risk assessments, does
23    ATS rely on information from TECS?
24           A.      Yeah, TECS is one of the systems that
25    it takes information from.                                          11:00


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 44 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 109
 1                          RANDY JAMES HOWE
 2    that indicates that we should have a little more
 3    scrutiny on that individual.
 4           Q.      Okay.    So it signals, then, to the
 5    officer at primary inspection to refer the person                   11:01
 6    to a secondary inspection?
 7           A.      Yes.
 8           Q.      So if ATS indicates that a traveler
 9    should be referred to secondary inspection, does
10    the officer at primary have any discretion in                       11:02
11    deciding whether to refer that person?
12           A.      No.    It's a lookout that's -- that
13    informs the primary officer.
14           Q.      Okay.    And if an individual is
15    referred to secondary inspection based on that                      11:02
16    ATS-generated lookout, is it more likely, then,
17    that that person's electronic devices will be
18    searched than if the ATS lookout had not been on
19    that file?
20                   MS. EDNEY:      Objection based on -- to             11:02
21            the extent it reaches for a law
22            enforcement privilege information.
23                   THE WITNESS:      The officers use their
24            training and experience and the totality
25            of the circumstances to decide what                         11:02


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 45 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 114
 1                          RANDY JAMES HOWE
 2            it calls for law enforcement privilege.
 3                   Answer, if you can.
 4                   THE WITNESS:      Could you repeat the
 5            question?                                                   11:08
 6                   I don't know if I can answer it, but
 7            I'll try.
 8    BY MR. HANDEYSIDE:
 9           Q.      Sure.
10                   Does information obtained from border                11:08
11    searches of electronic devices affect how ATS
12    flags individuals for additional scrutiny at the
13    border?
14           A.      I think it could.       If there's law
15    enforcement information in there that's of benefit                  11:08
16    to CBP that better informs us of an individual
17    that -- that's of concern, then I'd say,
18    potentially, yes.
19           Q.      Again, turning back to Exhibit 8,
20    which is the ATS PIA, and if you turn to the page                   11:08
21    Bates stamped Defs. 1035.
22                   The last full paragraph there that
23    begins with the heading Mitigation -- feel free to
24    read that paragraph silently.
25                   (Whereupon, the witness reviews the                  11:09


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 46 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 115
 1                          RANDY JAMES HOWE
 2                     material provided.)
 3                   THE WITNESS:      Okay.
 4    BY MR. HANDEYSIDE:
 5           Q.      So it seems to me that this paragraph                11:09
 6    is describing how information taken from
 7    electronic devices that resides in ATS will be
 8    used.
 9                   Is that fair?
10           A.      Yeah, I felt like this -- well, my                   11:09
11    last response described this by the way.
12           Q.      So the information that -- that CBP
13    gets from electronic devices uploads to ATS --
14    it -- it's used then to determine whether to flag
15    that person again or other people in the future?                    11:10
16                   MS. EDNEY:      Objection to the extent
17            it calls for law enforcement privilege
18            information.
19                   THE WITNESS:      Clarify again, the
20            information that we do retain that we                       11:10
21            determine to be law enforcement use is
22            uploaded in ATS that better informs us in
23            directing our attention to an individual
24            that may be of concern.
25


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 47 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 117
 1                          RANDY JAMES HOWE
 2            time with some individuals.
 3    BY MR. HANDEYSIDE:
 4           Q.      Okay.    Moving to secondary inspection
 5    now.                                                                11:11
 6           A.      Yeah.
 7           Q.      When an individual has been referred
 8    to secondary inspection, CBP officers generally
 9    review TECS records related to that person?
10                   MS. EDNEY:      Objection to the extent              11:11
11            it calls for law enforcement privilege
12            information.
13                   THE WITNESS:      Secondary officers are
14            making determination on the passenger
15            right then and there so the -- for the                      11:11
16            circumstance that they're presenting
17            themself for admission.
18                   So in preparing to look at this
19            passenger -- this traveler, any previous
20            encounters we've had, any previous                          11:12
21            secondary referrals and, you know, the
22            outcomes of those, you know, would be
23            informing that officer to do the
24            inspection.
25


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 48 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 118
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      Okay.    Is there a policy or a
 4    practice, then, of -- let's put it this way:              Is
 5    there a policy that CBP officers at secondary                       11:12
 6    should view TECS records related to individuals?
 7           A.      If they're doing complete work, they
 8    should be.     They would be better informed on it --
 9    about that traveler.        And gathering the totality
10    of the circumstances, they better be informed when                  11:12
11    they're about to make this next assessment,
12    because each inspection is unique.            Every time
13    they apply for admission, it's different.
14           Q.      Okay.    And is there a policy regarding
15    what an officer at secondary should do when a                       11:12
16    traveler's TECS record reflects one or more prior
17    referrals to secondary inspection?
18           A.      Yeah, it's a hypothetical.          I mean,
19    those other referrals and secondary encounters,
20    depending upon the circumstances and why they're                    11:13
21    there -- yeah, it's -- it's case-by-case.
22           Q.      I'm asking if there's a policy, not as
23    a hypothetical.       But is there a policy about what
24    an officer should do when an individual's TECS
25    record reflects one or more prior referrals to                      11:13


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 49 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 119
 1                          RANDY JAMES HOWE
 2    secondary inspection?
 3           A.      Yeah, I don't get your question.
 4           Q.      Is there -- is there -- does CBP tell,
 5    you know, officers in secondary that they should                    11:13
 6    do something.
 7                   Is there a course of conduct that
 8    they're supposed to take when they review a TECS
 9    record and it shows multiple prior referrals to
10    secondary inspection?                                               11:13
11           A.      Yeah.    So through the officer's
12    training and experience, they know that they need
13    to be informed about that traveler and use
14    whatever information they have available to them.
15    Looking at previous encounters and looking -- and                   11:14
16    reviewing what transcribed informs them to be able
17    to make that decision.
18           Q.      And that includes records related to
19    prior searches of an individual's electronic
20    devices?                                                            11:14
21           A.      It could be.
22           Q.      And, again, is there any policy that
23    instructs CBP officers on what to do if they see
24    that an individual's electronic devices have been
25    searched in the past on one or more prior                           11:14


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 50 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 122
 1                          RANDY JAMES HOWE
 2           A.      -- of course, they would need
 3    supervisory approval.
 4           Q.      So for the basic searches, are prior
 5    searches of an individual's electronic devices                      11:16
 6    relevant to whether or not they conduct a search
 7    of that individual's devices on that occasion?
 8           A.      The officer has to rely on their
 9    training, experience and the totality of the
10    circumstances they have before them.            So if we            11:16
11    encountered somebody before and they had child
12    pornography, then I would say, yes, we would be
13    looking at it again.
14           Q.      What if you encountered the individual
15    in the past and they did not have child                             11:17
16    pornography, but a search, of course, was
17    nonetheless conducted?
18           A.      Yeah, it's based on the training and
19    experience and totality of the circumstances and
20    what we have before them.         It depends.                       11:17
21           Q.      Okay.    We can take a break, if you
22    want; otherwise, we can move on to Topic 1.
23           A.      Yeah, I'm fine.
24                   Sure.
25           Q.      Topic 1 is Policies, practices, and                  11:17


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 51 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 125
 1                          RANDY JAMES HOWE
 2    sentence?
 3           Q.      I read the second sentence in --
 4           A.      Sorry.
 5           Q.      -- the second-to-last paragraph.                     11:19
 6           A.      Okay.    So what's your question?
 7           Q.      Are those all valid reasons to conduct
 8    a basic search?
 9           A.      There are some reasons, sure.
10           Q.      I take it there are others?                          11:20
11           A.      Sure.
12           Q.      So this isn't a complete list?
13           A.      No.    This is an OIG report.
14           Q.      Do you know what the source of this
15    list of reasons is?                                                 11:20
16           A.      Why they wrote that?
17           Q.      Yeah.
18           A.      I don't know.
19           Q.      Okay.    I take it CBP officers record
20    the reasons justifying a basic search after they                    11:20
21    conduct the search; is that right?
22           A.      Part of the process is -- is
23    documenting in TECS, like we said before,
24    electronic medium portion, both the basic and
25    advanced, and the reason -- the information                         11:21


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 52 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 126
 1                          RANDY JAMES HOWE
 2    indicating why it led to that type of search is
 3    recorded, yes.
 4           Q.      Okay.    Are they supposed to record
 5    those reasons -- the reasons they conducted the                     11:21
 6    search, in detail?
 7           A.      Yeah, they're supposed to indicate
 8    what led them to conduct that search, the
 9    information -- you know, what -- yeah, document
10    what led them to do that.                                           11:21
11           Q.      Sure.
12                   And I just -- I just want to
13    understand.
14                   You know, they do that in narrative
15    form, or is there, like, a drop-down menu with a                    11:21
16    series of approved reasons, or --
17           A.      I believe it's a narrative, a
18    narrative.
19           Q.      Okay.    Let's turn quickly in the same
20    document to Page 990.                                               11:21
21                   If you could just review the
22    paragraph -- the paragraphs that start
23    Recommendation 1 and then the paragraph that says
24    Response.
25           A.      Okay.                                                11:22


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 53 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 151
 1                          RANDY JAMES HOWE
 2    how to decide?
 3           A.      They're basing on their training and
 4    experience and what they do day to day.
 5           Q.      Do officers have to record the basis                 11:49
 6    for the national security concern prior to
 7    conducting the search?
 8           A.      We talked about this before.          Each and
 9    every basic and advanced search is recorded, and
10    the reasoning that led to the search is recorded,                   11:49
11    yes.
12           Q.      Right.
13                   And I'm asking if they have to record
14    the basis for the national security concern before
15    they do it.      It sounds like they have to do it                  11:49
16    after.
17                   Is there a requirement to -- to record
18    that basis beforehand?
19           A.      It sounds like a mechanical question
20    and the confines of the inspection and the                          11:49
21    physical makeup of the secondary office, but they
22    certainly need supervisory approval before they
23    would do it.
24           Q.      Okay.    Nothing requires that they then
25    write down the reason before they conduct the                       11:50


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 54 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 161
 1                          RANDY JAMES HOWE
 2         A F T E R N O O N                        S E S S I O N
 3                                                    (12:45 p.m.)
 4                                 -   -   -
 5                           RANDY JAMES HOWE,                            11:59
 6       called for continued examination and, having been
 7       previously duly sworn, was examined and testified
 8                          further as follows:
 9                                 -   -   -
10                   MR. HANDEYSIDE:       Back on the record.            11:59
11                                 -   -   -
12       EXAMINATION (CONTINUED) BY COUNSEL FOR PLAINTIFFS
13                                 -   -   -
14    BY MR. HANDEYSIDE:
15           Q.      Let's move on to Topic 2.         And Topic 2        12:45
16    is Policies, practices, and training regarding
17    what kinds of information CBP employees should
18    view, document, or copy when they search
19    electronic devices obtained from travelers at the
20    border.                                                             12:46
21                   So travelers carry devices that
22    contain many different kinds of information such
23    as photos, contacts or e-mails; is that correct?
24           A.      Correct.
25           Q.      And the devices contain a very large                 12:46


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 55 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 162
 1                          RANDY JAMES HOWE
 2    volume of information; is that right?
 3           A.      Some do, sure.
 4           Q.      So particularly for manual searches,
 5    an officer doesn't have time necessarily to                         12:46
 6    manually search the entire device; is that right?
 7           A.      Correct.
 8           Q.      So the officer has to pick and choose
 9    which parts of the device to manually search and
10    which ones not to; is that fair?                                    12:46
11           A.      Based on the totality of the
12    circumstances and the inspection, yes.
13           Q.      So individual officers have discretion
14    to search whatever kinds of content on the device
15    they choose?                                                        12:46
16           A.      No different than the discretion they
17    have to choose what they search in somebody's bag.
18           Q.      So that's a yes?
19           A.      Yes.
20           Q.      So what, if any, instructions does CBP               12:47
21    give to its officers regarding what types of
22    information on a device they should search?
23           A.      Well, the foundation of our program is
24    in our directive so the guidance on -- on the
25    whole policies in the directive.           More                     12:47


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 56 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 164
 1                          RANDY JAMES HOWE
 2    versus that?
 3           A.      Again, we don't tell officers how to
 4    search a bag.      Based on the totality of the
 5    circumstances, to -- you know, pre the electronic                   12:48
 6    age, when we didn't have things on the device,
 7    people would travel with information about their
 8    employment, personal information, personal photos,
 9    maybe prescriptions, things like that.             Officers
10    are trained, based on the totality of the                           12:48
11    circumstances, pre the electronic age, to gather
12    information to satisfy them that something is
13    admissible.
14                   So it correlates to the same, from
15    looking at a bag into a phone.           Based on the               12:49
16    totality of the circumstances and where they're
17    going with their questioning, they're going to
18    look into the area -- just like they look in an
19    area of a bag potentially, they're -- they're
20    going to be looking at a specific area in a phone.                  12:49
21           Q.      Okay.    Understood.
22                   So that's a no, there's nothing that
23    says -- no guidance or -- or particular
24    instruction that says what type of data they
25    should focus on; they get to choose that                            12:49


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 57 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 167
 1                          RANDY JAMES HOWE
 2    will have us look in whatever is resident on the
 3    phone.
 4           Q.      What about instead of different kinds
 5    of information, types of data?           Are there -- are           12:51
 6    there kinds of information they're supposed to
 7    look for on the phone -- travel history?
 8                   Is that something that they're
 9    instructed to look at?
10           A.      I'm not sure what you mean by "travel                12:51
11    history" on the phone.
12           Q.      Anything that might reflect someone's
13    travel history, e-mails reflecting ticket
14    reservations?      Is that the kind of information
15    that CBP officers are instructed to look at?                        12:51
16           A.      Anything that's on the phone from the
17    boarding pass, to what you just described.
18           Q.      That's -- that includes social and
19    family relationships?
20           A.      Whatever is physically resident on                   12:52
21    that phone or that device.
22           Q.      So some devices have internal tools
23    that can automatically search the content of the
24    device; is that correct?
25           A.      I'm not sure what you mean.                          12:52


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 58 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 169
 1                          RANDY JAMES HOWE
 2           A.      There may be.      I'm not sure.
 3           Q.      What sources of information would you
 4    need to consult in order to -- to find out the
 5    answer?                                                             12:53
 6           A.      I could check with somebody.
 7           Q.      Those internal search tools can -- can
 8    search content under the device that might not be
 9    readily visible, like cached content or metadata;
10    is that right?                                                      12:53
11           A.      I'm not sure what either one of those
12    refer to.
13           Q.      Okay.    And so during a basic search,
14    officers will sometimes document the information
15    that they view on an electronic device; is that                     12:54
16    right?
17           A.      They may.
18           Q.      How do they do that?
19           A.      If the basic search determine there's
20    some law enforcement-benefited information, it                      12:54
21    would be recorded within -- within our systems.
22           Q.      Would -- can they record information
23    verbatim as it sits on the device?
24           A.      Whatever is pertinent that's a law
25    enforcement benefit -- that could be recorded.                      12:54


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 59 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 186
 1                          RANDY JAMES HOWE
 2           Q.      -- so some people, I think, refer to
 3    that as cached content, when you're browsing the
 4    Internet, it downloads a certain amount of
 5    information, keeps it on the device even though it                  01:11
 6    just immediately prior had been stored on a remote
 7    server somewhere.
 8                   Are there any limits on searching that
 9    kind of content, cached content?
10           A.      We have the ability to search                        01:12
11    whatever's physically resident on the phone.              I'm
12    not familiar with that term.          But if you're saying
13    that's resident on the phone, then it would be
14    searchable.
15           Q.      Okay.    So even if a device is disabled             01:12
16    from network connectivity, it's still possible,
17    isn't it, to, say, scroll through a person's
18    Web-based e-mail that's -- that's on a -- that's
19    in -- you know, like available through the app,
20    the e-mail app; is that true?                                       01:12
21           A.      We're able to view whatever is
22    physically resident on the phone, and if it's
23    resident on the phone, then we have that
24    capability.
25           Q.      Let's talk about Topic 9, Policies,                  01:12


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 60 of 95
            CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 190
 1                          RANDY JAMES HOWE
 2    that is subject to this limit?
 3           A.      I think it's two different things.
 4           Q.      So the information that is subject to
 5    this limit is only information that's -- that's                     01:16
 6    data essentially taken from the device itself?
 7           A.      That's information that's physically
 8    resident on -- on the device that has law
 9    enforcement benefit that's retained on ATS.
10           Q.      If somebody wants to simply, you know,               01:17
11    write -- if an officer wants to write down what he
12    or she saw on the device, that's not subject to
13    this -- to this -- to the limit that's set forth
14    here (indicating)?
15           A.      I don't believe there's a narrative                  01:17
16    portion of what's saved in ATS, but I don't think
17    so.    I think it's the information that's retained.
18           Q.      Directly from the device?
19           A.      That's law enforcement benefit, yes.
20           Q.      This sentence -- again, it refers to                 01:17
21    other enforcement matters.
22                   Can you provide examples of what other
23    enforcement matters would be, aside from
24    immigration and customs?
25           A.      We have a vast mission.                              01:18


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 61 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 191
 1                          RANDY JAMES HOWE
 2    Counterterrorism is a part of what we do.             So it
 3    could be a host of different things.
 4           Q.      And so in terms of the types of
 5    content, it doesn't matter if it's e-mails?                         01:18
 6    Photos?     Contacts?     That all -- this applies to
 7    all different types of content?
 8           A.      I guess I'm confused by your question.
 9                   I apologize.
10           Q.      So information -- it could be of any                 01:18
11    different kind, correct?         It could be images?
12    E-mails?     Contacts?     Browsing history?
13           A.      Anything that is resident on the
14    device.     It could be anything, yes.
15           Q.      When CBP retains information from                    01:19
16    devices, it can do so in one or more systems of
17    records; is that right?
18           A.      Yes.
19           Q.      So each of those systems of records
20    have their own retention periods?                                   01:19
21           A.      I'd have to refer to what they are,
22    but I'm sure they're pretty -- pretty descriptive
23    in explaining what they are.
24           Q.      So does CBP then review information in
25    those systems of records to determine whether --                    01:19


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 62 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 198
 1                          RANDY JAMES HOWE
 2    hand, the potential violation of law or national
 3    security matter.       I mean, it's -- it could be
 4    quick; it could be lengthy.
 5           Q.      Let's turn back to the policy at                     01:27
 6    Paragraph 5.5.1.3, just briefly review that.
 7                   (Whereupon, the witness reviews the
 8                     material provided.)
 9                   THE WITNESS:      Okay.
10    BY MR. HANDEYSIDE:                                                  01:28
11           Q.      So this policy permits the sharing of
12    information from electronic devices searched at
13    the border with state, local, foreign governments;
14    is that correct?
15           A.      That's what it says.                                 01:28
16           Q.      And, in fact, CBP does share
17    information from electronic devices with those
18    other Government entities at times; is that right?
19           A.      We do.
20           Q.      And it says in accordance with                       01:28
21    applicable law and policy.
22                   Are there any limits, aside from
23    what's set forth in this policy, on what
24    information retained from devices that CBP
25    searches can be shared with those other agencies?                   01:28


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 63 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 199
 1                          RANDY JAMES HOWE
 2           A.      This comes back to what we were
 3    talking about before, where if it has law
 4    enforcement benefit, it's relevant to a law
 5    enforcement concern.                                                01:29
 6           Q.      Does the policy impose that limit?
 7           A.      Does what policy?
 8           Q.      This policy, the CBP directive,
 9    Exhibit 3.
10           A.      I think the whole policy is -- feeds                 01:29
11    into this, yes.
12           Q.      When CBP is deciding what to share,
13    does it have to follow its own internal guidelines
14    about what information can be shared?
15                   Does this policy provide those                       01:29
16    guidelines?
17           A.      I think you certainly have
18    information-sharing policy within DHS, and I'm
19    sure there are policies with other Government
20    agencies we would be governed by, other Federal                     01:30
21    agencies.
22           Q.      So what are those -- what do those
23    policies look like?        Are they, like, a memorandum
24    of understanding?
25           A.      I'm not sure.                                        01:30


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 64 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 200
 1                          RANDY JAMES HOWE
 2           Q.      And so does CBP then have any control
 3    over how long those other Government entities
 4    retain information from electronic device searches
 5    that CBP shares with them?                                          01:30
 6                   MS. EDNEY:      Objection.     It is
 7            outside the scope, if he doesn't know what
 8            other agencies do.
 9                   THE WITNESS:      Yeah, I'm not sure.
10    BY MR. HANDEYSIDE:                                                  01:30
11           Q.      You're not sure?
12           A.      No.
13           Q.      Are there standard procedures for how
14    to retain information from the searches of the
15    devices?                                                            01:30
16           A.      It's covered in the directive here
17    (indicating).
18           Q.      Okay.    Let's go back to what I believe
19    we marked as Exhibit 9.         It's the pilot program
20    document.                                                           01:31
21           A.      Okay.
22           Q.      Turn to Page 11, which is Bates marked
23    Defs. 183.
24                   MS. EDNEY:      143?
25                   MR. HANDEYSIDE:        143, yes.                     01:31


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 65 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 201
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      I think we talked about electronic
 4    media reports.      That's the form in which CBP
 5    retains information from device searches?                           01:31
 6           A.      Yes.
 7           Q.      Are electronic media reports the same
 8    as IOEMs?
 9           A.      Yeah, it's one and the same.
10           Q.      It's one and the same?                               01:31
11                   And do the report-making requirements
12    set out here apply to both basic and advanced
13    searches?
14           A.      Yeah, I think we've talked about that.
15    We do an IOEM or electronic media report on both                    01:31
16    advanced and basic.
17           Q.      And so these specific protocols on
18    Page Defs. 143 -- they apply to both?
19           A.      I don't know.      I have to read it.
20           Q.      Please.                                              01:32
21                   (Whereupon, the witness reviews the
22                     material provided.)
23                   THE WITNESS:      I think it probably
24            applies to both, sure.
25


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 66 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 203
 1                          RANDY JAMES HOWE
 2                   MS. EDNEY:      Only if you know.
 3                   THE WITNESS:      Yeah.    If -- if
 4            it's what we're asking them to do to help
 5            us, yes, to assist us.                                      01:34
 6    BY MR. HANDEYSIDE:
 7           Q.      So I just want to understand, how does
 8    CBP ensure that the copies of the information that
 9    that other agency or entity makes are not retained
10    in ways that would not be permissible under this                    01:34
11    policy?
12                   MS. EDNEY:      Objection to the extent
13            it calls for law enforcement privilege
14            information.
15                   THE WITNESS:      It would be up to the              01:35
16            agency, if they were retaining it, to
17            retain it on their own authority beyond
18            their assistance that they provided us.
19    BY MR. HANDEYSIDE:
20           Q.      Does CBP have any means of ensuring                  01:35
21    that -- that that -- that they follow -- that
22    they -- that they delete the information when
23    they're supposed to?
24           A.      I'm not aware of any formal
25    arrangement, but they're strong Federal partners,                   01:35


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 67 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 204
 1                          RANDY JAMES HOWE
 2    so we would -- we would rely on them to -- to
 3    discard it when they didn't have any use for it.
 4                   MR. HANDEYSIDE:       Let's take a break.
 5                   MS. EDNEY:      Okay.                                01:35
 6                                 -   -   -
 7                     (Whereupon, a recess was taken from
 8                      1:35 p.m. to 1:55 p.m.)
 9                                 -   -   -
10                   MR. HANDEYSIDE:       Back on the record.            01:55
11    BY MR. HANDEYSIDE:
12           Q.      Just revisiting a topic we had been
13    discussing here before the break, the -- when
14    conducting advanced searches, are there times when
15    CBP makes a full copy of all of the contents of                     01:55
16    that device in order to conduct the advanced
17    search?
18           A.      We know we certainly have the
19    capability of doing that.         Our focus is to -- is
20    on the areas that we need to address in order to                    01:55
21    complete the inspection, to complete our area of
22    inquiry, so we have the capability of doing that.
23                   I don't know if we've -- if we've done
24    that.
25           Q.      Let's look at the OIG report again,                  01:56


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 68 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 205
 1                          RANDY JAMES HOWE
 2    Exhibit 4.
 3           A.      Okay.
 4           Q.      We looked at this earlier.
 5                   So, for instance, on Page 981 -- Bates               01:56
 6    stamped 981, the bottom paragraph there, During
 7    advanced searches, OFO officers connect external
 8    equipment to electronic devices and copy
 9    information onto a thumb drive.
10                   Are you saying that you don't know if                01:57
11    at times they copy all of the information or just
12    some of it?
13           A.      I know that our focus is on whatever
14    area we're focusing on, so we have the capability
15    of searching and copying everything on the device.                  01:57
16    We focus on the area that we are -- we need to to
17    address, to resolve what we're looking on.
18                   We have the capability of copying all.
19    I don't know if we have --
20           Q.      Is there anything that you're aware of               01:57
21    that would prohibit officers from copying
22    everything onto a device?
23           A.      Not that I'm aware of.
24           Q.      And once made, those copies, you know,
25    what -- what then happens to the copied                             01:57


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 69 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 208
 1                          RANDY JAMES HOWE
 2    out, then?
 3           A.      It's just the recordation of the event
 4    in -- in IOEM.       So not actually copying the
 5    device, saving it in TECS, no.                                      01:59
 6           Q.      Not in TECS?
 7           A.      No.
 8           Q.      Okay.
 9                   In ATS?     Is it physically uploaded
10    from the device into ATS?                                           01:59
11           A.      Only pertinent information that's law
12    enforcement purpose.
13           Q.      Okay.    And then what happens to the
14    information that's on the -- on the device that --
15    from which the information was uploaded?                            01:59
16           A.      If there's no law enforcement benefit,
17    then it's destroyed or deleted.
18           Q.      And what about if there is that
19    benefit?     Is it retained on that device as well?
20           A.      No.                                                  01:59
21           Q.      So the whole -- all of it is deleted?
22           A.      Yes.
23           Q.      Is there a time period in which
24    that -- that decision has to be made about whether
25    something has law enforcement benefit or not?                       02:00


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 70 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 223
 1                          RANDY JAMES HOWE
 2    or months on end?
 3           A.      Specifics, no.
 4           Q.      Are you aware that that's happened?
 5           A.      I'm not sure.      Maybe.    I don't know.           02:16
 6           Q.      Okay.    For detentions of devices that
 7    extend for weeks or months, what kinds of
 8    circumstances would justify a detention of that --
 9    of that duration?
10                   MS. EDNEY:      Objection: asking for a              02:16
11            hypothetical.
12    BY MR. HANDEYSIDE:
13           Q.      Does the policy prohibit the detention
14    of devices for weeks or months on end?
15           A.      I think the guidelines are pretty                    02:16
16    clear and the timelines for supervisory review and
17    approval, five-, 15- and seven-day increments, and
18    that will continue until we're satisfied that the
19    border search or -- has been completed and
20    resolved.                                                           02:16
21           Q.      So the policy provides for detention
22    of a device for periods that can extend weeks
23    or months; is that correct?
24           A.      Five-, 15- and seven-day increments,
25    that's what the directive says.                                     02:17


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 71 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 224
 1                          RANDY JAMES HOWE
 2           Q.      So those seven-day -- is there an
 3    ultimate time limit on how long those increments
 4    can continue?
 5           A.      I think it's a definite -- I guess I'm               02:17
 6    confused by this 21-day reference in 5.4.1.2, but
 7    it seems to be indefinite.
 8           Q.      What are the kinds of circumstances
 9    that could -- that could justify a detention
10    with -- with multiple extensions, lasting weeks                     02:17
11    or months?
12                   MS. EDNEY:      Objection: it calls for
13            law enforcement sensitive information,
14            also asking for a hypothetical.
15                   THE WITNESS:      It could be just                   02:17
16            simply to gain access to the device.
17            There could be some specialized technical
18            reason why we can't gain access in order
19            for us to ensure that the border search is
20            completed.     It might be as simple as we                  02:18
21            might just -- through technical
22            difficulties just can't gain access.            That
23            might be one.      Asking for specialized
24            assistance from other agencies.          It may
25            take a long period of time to interpret                     02:18


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 72 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 248
 1                          RANDY JAMES HOWE
 2    any other reasons why an officer can hold open an
 3    EMR for a period beyond the time immediately
 4    surrounding that inspection?
 5           A.      I can't think of a reason why.                       02:50
 6           Q.      Okay.    So in order to calculate the
 7    number of searches that have happened in a time
 8    period, CBP just looks at the number of EMRs,
 9    correct?
10           A.      That's what it says.                                 02:50
11           Q.      What I'm wondering is, is it safe to
12    say given what the OIG found, the number of border
13    searches of electronic devices that CBP has
14    calculated is going to be low, given that the OIG
15    found that there were times when officers did not                   02:50
16    complete the EMRs according to policy?
17           A.      What's the question?
18           Q.      The number -- the total number of --
19    of device searches that CBP has calculated will
20    exclude any searches for which officers didn't                      02:51
21    complete EMRs; is that right?
22           A.      I think the audit period from
23    April '16 to July '17 occurred during a time
24    period where we knew that it was time for us to
25    update our policy, and it's -- it was in the                        02:51


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 73 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 249
 1                          RANDY JAMES HOWE
 2    works, obviously, before it was implemented in
 3    January of '18, and CBP acknowledges that there
 4    were portions of the '09 directive that needed to
 5    be updated.      And not only that, the EMR -- -MR                  02:51
 6    system needed to be updated and refreshed, so
 7    there were instances where supervisors provided
 8    approval but it wasn't recorded properly.             And
 9    narratives were incomplete.
10                   So we've addressed many of the things                02:52
11    that were highlighted in this report through this
12    new directive.
13           Q.      Okay.    So the number of searches that
14    CBP calculated that occurred during that period,
15    April 2016 to July 2017, doesn't include                            02:52
16    devices -- device searches that occurred for which
17    there wasn't an EMR created; is that right?
18           A.      Restate your question.
19           Q.      So as we've said -- as I think you've
20    said, sometimes officers didn't fill out the EMR                    02:52
21    according to policy; is that right?
22                   And if they didn't fill out the EMR
23    according to policy, that search wasn't included
24    in the calculation of the number of -- of device
25    searches that took place in that period; is that                    02:53


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 74 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 251
 1                          RANDY JAMES HOWE
 2           A.      We did.
 3           Q.      So I'm just wondering, CBP has a
 4    method for tabulating the number of searches of
 5    electronic devices that have happened in any given                  02:54
 6    period.     And to do so, it relies on the electronic
 7    media reports; is that right?
 8           A.      Correct.
 9           Q.      To the extent that officers didn't
10    fill out an electronic media report for a                           02:55
11    particular search, those searches won't be
12    included in the final count of the number of
13    searches that occurred; is that right?
14           A.      I'm not sure.      That's a technical
15    question.     One would think that's accurate --                    02:55
16           Q.      Okay.
17           A.      -- but, again, our directive is --
18    addressed it.      That's why we came out with the new
19    directive with very clear-cut guidance and the
20    expectations of our officers and our supervisors,                   02:55
21    and that's why our -- our electronic media
22    reporting properly formats it in a way that we
23    record things according to policy.
24           Q.      Okay.    And the -- the -- the revision
25    in response to some of the findings in this                         02:55


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 75 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 254
 1                          RANDY JAMES HOWE
 2    called "forensic searches" within the jurisdiction
 3    of the Ninth Circuit; is that right?
 4                   MS. EDNEY:       Objection: vague.
 5                   THE WITNESS:      You just restated the              02:59
 6            same thing twice, didn't you?
 7                   We need reasonable suspicion to do
 8            an advanced search, yes.
 9    BY MR. HANDEYSIDE:
10           Q.      And that's been the case for some                    02:59
11    time.    That predates the current policy as long as
12    those searches are occurring in the jurisdiction
13    of the Ninth Circuit; is that right?
14           A.      That's correct.
15                   MR. HANDEYSIDE:       I'll ask the court             02:59
16            reporter to mark this as 13.
17                                -   -   -
18                   (CBP Deposition Exhibit Number 13,
19                     Memorandum, Bates stamped
20                     Defs. 0129 through Defs. 0130,                     02:59
21                     marked for identification, as of
22                     this date.)
23                                -   -   -
24                   THE WITNESS:      Thank you.
25


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 76 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 256
 1                          RANDY JAMES HOWE
 2           A.      I do.
 3           Q.      And what is it?
 4           A.      It's a package to my boss's memo with
 5    instructions to the field with the same                             03:00
 6    information.
 7           Q.      Indeed the information appears similar
 8    in both of these.
 9                   Is it accurate to say that CBP issued
10    this memorandum from Todd Owen and this muster                      03:00
11    dated --
12           A.      Yes.
13           Q.      -- 2015 in order to comply with the
14    decision of the Ninth Circuit in the Cotterman
15    case?                                                               03:01
16                   MS. EDNEY:      Objection: asking for a
17            legal conclusion.
18                   THE WITNESS:      That's the instruction
19            here (indicating).
20    BY MR. HANDEYSIDE:                                                  03:01
21           Q.      Okay.    And CBP also has written
22    guidance on what constitutes reasonable suspicion
23    of conduct in violation of the laws it
24    administers; isn't that right?
25           A.      I think we talked about that earlier.                03:01


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 77 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 257
 1                          RANDY JAMES HOWE
 2    It's covered in the directive.
 3           Q.      Aside from what's in the directive --
 4    in the directive, are you aware of other guidance
 5    that CBP has as to what constitutes reasonable                      03:01
 6    suspicion?
 7                   Let's do this --
 8           A.      Yeah.
 9           Q.      -- let's just get another exhibit
10    entered.                                                            03:01
11                   MR. HANDEYSIDE:       Mark this as
12            CBP Deposition Exhibit 15.
13                                -   -   -
14                   (CBP Deposition Exhibit Number 15,
15                     Personal Search Handbook, Bates                    03:01
16                     stamped Defs. 1057 through
17                     Defs. 1128, marked for
18                     identification, as of this date.)
19                                -   -   -
20                   THE WITNESS:      Thanks.                            03:02
21    BY MR. HANDEYSIDE:
22           Q.      I imagine you're familiar with this.
23           A.      I am.
24           Q.      This is CBP's personal search
25    handbook.     It was produced in this litigation.                   03:02


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 78 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 258
 1                          RANDY JAMES HOWE
 2                   Starting at Bates stamped
 3    Defs. 1057 -- just to be clear, are CBP officers
 4    trained on what constitutes reasonable suspicion?
 5           A.      I believe they are.                                  03:02
 6                   What page number is that?
 7           Q.      We can turn to Page 1067.
 8           A.      1067.
 9                   They talk about facts, essentially.
10           Q.      So this page sets out a definition and               03:02
11    some guidance on what constitutes and what can be
12    considered in determining if there's reasonable
13    suspicion.
14                   Is this kind of reasonable
15    suspicion the same reasonable suspicion that CBP                    03:03
16    used when it issued this -- the Owen memorandum
17    and this muster in order to comply with the
18    requirements in the Ninth Circuit?
19                   MS. EDNEY:      Objection to the extent
20            it's asking for a legal conclusion.           He's          03:03
21            not a lawyer.
22                   THE WITNESS:      The definition of a
23            "reasonable suspicion" is one or more
24            articulable facts for both.
25


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 79 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 259
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      So that's the same if it's in the
 4    personal search context or if it's in the device
 5    search context?                                                     03:03
 6           A.      Reasonable suspicion is reasonable
 7    suspicion.
 8           Q.      Okay.    And are CBP officers accustomed
 9    to applying the reasonable suspicion standard for
10    these purposes?                                                     03:03
11           A.      For which purposes?
12           Q.      For conducting personal searches or
13    for conducting device searches where that standard
14    is necessary.
15           A.      Yes.                                                 03:04
16           Q.      Has CBP had any difficulty applying
17    that standard in order to conduct some personal
18    searches or to conduct some device searches?
19                   MS. EDNEY:      Objection: vague.
20                   THE WITNESS:      I don't know -- I                  03:04
21            don't know what your question is.
22    BY MR. HANDEYSIDE:
23           Q.      Have CBP officers had difficulty
24    determining whether reasonable suspicion exists?
25           A.      I don't know what you mean by                        03:04


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 80 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 260
 1                          RANDY JAMES HOWE
 2    "difficulty."
 3           Q.      Have issues emerged within the CBP
 4    workforce in applying the reasonable suspicion
 5    standard in order to conduct these kinds of                         03:04
 6    searches?
 7           A.      Either you do or you don't.          You
 8    either have the reasonable suspicion or you don't.
 9           Q.      Okay.    Relatively straightforward?
10           A.      I think so.                                          03:04
11           Q.      CBP also sometimes applies a probable
12    cause standard for -- for the seizure and
13    retention of an electronic device; is that
14    correct?
15           A.      Correct.                                             03:05
16           Q.      And, similarly, CBP has written
17    guidance on what constitutes probable cause?
18           A.      Yes.
19           Q.      If you could turn to Exhibit 15, Bates
20    stamped 1109.                                                       03:05
21                   Is this CBP's definition of "probable
22    cause"?
23           A.      Yes.
24           Q.      And are CBP officers trained on what
25    constitutes probable cause?                                         03:05


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 81 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 261
 1                          RANDY JAMES HOWE
 2           A.      Yes.
 3           Q.      What does that training entail?
 4           A.      They learn that at the foundation of
 5    their training at our Field Operations Academy,                     03:06
 6    how to establish reasonable suspicion, personal
 7    search -- I'm sorry -- probable cause.             It's all
 8    part of the -- rudimentary part of their training,
 9    and also on the personal search.
10           Q.      Okay.    Is there a specific training                03:06
11    module that's -- that's focused on these
12    thresholds: reasonable suspicion, probable cause?
13           A.      I'm sure there is, yes.
14           Q.      And are there written materials
15    that -- that address those requirements?                            03:06
16           A.      Yes.
17           Q.      And CBP also obtains warrants under
18    some circumstances; is that right?
19           A.      Very -- yeah, we have the authority,
20    very infrequently applied.                                          03:06
21           Q.      And are -- do you know which specific
22    circumstances might entail CBP officers obtaining
23    warrants?
24                   MS. EDNEY:      Objection: outside the
25            scope.                                                      03:07


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 82 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 262
 1                          RANDY JAMES HOWE
 2                   THE WITNESS:      It's all in the
 3            personal search, but if you -- if you --
 4    BY MR. HANDEYSIDE:
 5           Q.      Okay.    Just quickly -- I've noted a                03:07
 6    few -- let's look at Defs. 1076.
 7                   Are prolonged detentions for medical
 8    examinations one circumstance in which CBP may
 9    seek a warrant?
10           A.      The policy outlines a procedure where                03:07
11    it may be needed, correct.
12           Q.      Okay.    And let's look at 1095.
13                   Are involuntary X-rays another
14    situation in which CBP may seek a warrant?
15           A.      Again, we have the authority to do                   03:08
16    that if -- and it's -- it's provided for in our
17    policy.
18           Q.      And does CBP sometimes actually do --
19    actually does seek warrants for involuntary
20    X-rays?                                                             03:08
21                   MS. EDNEY:      Objection: asking a
22            hypothetical.
23    BY MR. HANDEYSIDE:
24           Q.      I'm asking if they do sometimes, not
25    hypothetically.                                                     03:08


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 83 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 263
 1                          RANDY JAMES HOWE
 2           A.      Yeah, I think we have that authority,
 3    but in preparing for this deposition, I haven't
 4    been able to identify one instance where we've got
 5    a Court order for either: involuntary X-ray or --                   03:08
 6           Q.      Okay.
 7           A.      -- yeah, so you said earlier that
 8    prolonged detentions, you needed a Court order.
 9                   Didn't you say that earlier?
10                   I think that may be an error.                        03:09
11           Q.      Prolonged detentions for medical
12    exams.
13           A.      So an involuntary X-ray or an
14    involuntary body cavity are the two situations
15    where we would need a Court order, not for a                        03:09
16    prolonged detention.        A prolonged detention is
17    just supervisory approval and reasonable
18    suspicion.
19           Q.      Okay.    If we turn to Page 1076.         The
20    paragraph above Section q there, you know, says,                    03:09
21    The ICE duty agent and/or the CBP prosecution
22    officer shall advise the U.S. Attorney's Office of
23    the detention.      If the AUSA believes that probable
24    cause has been established, the ICE duty agent
25    and/or the CBP prosecution officer will work with                   03:09


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 84 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 267
 1                          RANDY JAMES HOWE
 2           A.      I don't know.
 3           Q.      CBP also obtains warrants for some
 4    searches of international mail; is that right?
 5           A.      They're required to, correct.                        03:13
 6                   MR. HANDEYSIDE:       I'll ask the court
 7            reporter to mark this as CBP Deposition
 8            Exhibit 16.
 9                                -   -   -
10                   (CBP Deposition Exhibit Number 16,                   03:13
11                     International Mail Operations and
12                     Enforcement Handbook, marked for
13                     identification, as of this date.)
14                                -   -   -
15    BY MR. HANDEYSIDE:                                                  03:13
16           Q.      Are you familiar with this document?
17           A.      I am.
18           Q.      What is it?
19           A.      It's an International Mail Operations
20    Enforcement Handbook, some guidance for the U.S.                    03:13
21    Customs Service, but I guess it's still binding on
22    how to handle letter class mail.
23           Q.      That was my next question.          It's still
24    in force?
25           A.      Yes.                                                 03:14


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 85 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 268
 1                          RANDY JAMES HOWE
 2           Q.      And the second page there, in the
 3    middle paragraph under Letter Class Mail
 4    Screening -- I'm sorry -- the paragraph below
 5    that, the handbook states, Except in cases where                    03:14
 6    the sender or the addressee has given written
 7    consent, a search warrant shall be obtained before
 8    any correspondence is read, seized, or referred to
 9    another agency.
10                   Is that right?                                       03:14
11           A.      That's what it says.
12           Q.      So CBP obtains warrants when they want
13    to access written correspondence that's being sent
14    internationally?
15           A.      That's what's provided for in policy,                03:14
16    but if we have reason to believe that in that
17    letter class mail there's some type of contraband
18    or -- or concern, we don't need a warrant to open
19    it to gain access to the contraband.            And to read
20    it, we would.                                                       03:15
21           Q.      Okay.    So if there's no indication
22    that the letter includes any contraband, even to
23    open it, the policy requires that CBP obtain a
24    warrant; is that right?
25           A.      That's what the policy is.                           03:15


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 86 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 270
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      I think you just identified the
 4    requirement as if it's solely correspondence and
 5    there's no indication that there's merchandise in                   03:17
 6    there, CBP can't open it without a warrant?
 7                   MS. EDNEY:      I'm going to object that
 8            you're asking him to -- to talk about a
 9            statute, that he's not an attorney, and
10            he -- I don't know if he's recently --                      03:17
11                   THE WITNESS:      I've never read this
12            before, but based on what I see here, it's
13            pretty clear.
14    BY MR. HANDEYSIDE:
15           Q.      Okay.    So your understanding of the                03:17
16    requirements for accessing international mail, if
17    CBP opens it on belief that there's merchandise in
18    there, CBP officers can't read the -- read any
19    correspondence without a warrant?
20           A.      If reasonable suspicion believes                     03:17
21    there's contraband in the letter class mail, we
22    can open it, seize the contraband.            In order to --
23    to read it, the letter, if there's -- if there is
24    indeed a letter -- often it's just a vessel for
25    the contraband -- we would need a warrant.                          03:17


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 87 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 271
 1                          RANDY JAMES HOWE
 2           Q.      And -- and, again, if there's no basis
 3    for opening it on suspicion that there's
 4    merchandise or contraband in there, you have to
 5    get a warrant just to open it?                                      03:18
 6           A.      That's what the policy is -- the
 7    policy, yes.
 8           Q.      Are -- are only some CBP officers
 9    deployed in monitoring or processing international
10    mail?                                                               03:18
11                   Is that something that only some CBP
12    officers do, or is that a function that most
13    line-level officers do?
14           A.      There are officers that work in
15    seaports, and they work in seaports.            There are           03:18
16    officers that work in land borders; they work at
17    land borders.      There are officers that work in
18    airports, and they work in airports.            There's
19    people -- officers who work in mail facilities;
20    they work in mail facilities.                                       03:18
21           Q.      So the ones that work in the mail
22    facilities, they handle the international mail?
23           A.      That's where they work.
24           Q.      Right?
25                   What about -- is -- is this issue one                03:18


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 88 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 278
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      Here's my question -- here's my
 4    question:     So CBP has to get a warrant to open
 5    international mail if he wants to read the mail?                    03:24
 6                   I think we've established that.
 7                   MS. EDNEY:      I'm going to object that
 8            that's very generalized.         We're talking
 9            about at the border.
10                   Ask him the direct question.                         03:25
11    BY MR. HANDEYSIDE:
12           Q.      So if CBP has to get a warrant to read
13    international mail -- I just want to be sure.
14                   CBP has to get a warrant if it's -- if
15    it's international mail, but a similar                              03:25
16    correspondence, if encountered on an individual's
17    electronic device, can be -- can be read without
18    any suspicion at all; is that right?
19           A.      I think that's accurate, what you
20    said.    But, again, our concern is generally on the                03:25
21    contraband that's reasonably -- reasonably suspect
22    to be in that -- that first-class letter mail, and
23    we would open that letter or that -- that envelope
24    to get at the narcotics.
25                   Actually following through with --                   03:25


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 89 of 95
            CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 279
 1                          RANDY JAMES HOWE
 2    with a warrant, I have unable to -- to document
 3    that we've done that.        And we might work with
 4    other agencies, like ICE, HSI, and they may --
 5    they may pursue that, but it's not something                        03:26
 6    that at that stage we're that concerned about.
 7    We've intercepted and interdicted the contraband,
 8    and often what we will -- what we found is those
 9    letters are just a vessel or a sham to get the
10    contraband in.                                                      03:26
11                   So there's nothing there of value.
12           Q.      Okay.    So when CBP decides it needs to
13    get a warrant for one purpose or the other, be it
14    in the context of international mail or in the
15    context of screening travelers at the border, what                  03:26
16    are the procedures that CBP follows when it does
17    so?
18           A.      Again, it's not something we regularly
19    do.    And I'm unable to document us doing that
20    recently, but I'm sure we would be working with                     03:27
21    other law enforcement entities, such as HSI under
22    ICE, and working with them to prepare the
23    documentation to justify a warrant.            But we
24    haven't had that necessity.
25           Q.      Are the procedures that officers are                 03:27


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 90 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 280
 1                          RANDY JAMES HOWE
 2    to follow in those situations -- are they written
 3    down?
 4           A.      They must be.      There's some training.
 5           Q.      Where would they be written down?                    03:27
 6           A.      I'm not sure.      Again, it's practically
 7    not done.
 8           Q.      And who did you consult in preparing
 9    for today's deposition to determine if warrants
10    have been sought by CBP officers in the context we                  03:27
11    just discussed?
12           A.      Entities here at our headquarters here
13    in Washington.
14           Q.      Which entities?
15           A.      Container -- CCS -- what's the acronym               03:28
16    for? -- there's an acronym that handles -- there's
17    an office that handles that type of activity.
18           Q.      There's an office that handles
19    oversights of obtaining warrants?
20           A.      No, international mail facilities and                03:28
21    our mail facilities.
22           Q.      Does that entity have procedures in
23    place, presumably written procedures, for
24    obtaining warrants in those circumstances?
25           A.      Oversight from -- from that office;                  03:28


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 91 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 286
 1                          RANDY JAMES HOWE
 2    specific to obtaining warrants?
 3           A.      I think I just have to check with --
 4    with a few different offices -- I'm not sure who
 5    officer training involved -- but maybe just to see                  03:58
 6    if we do have formal modules that do address it.
 7           Q.      Given that this was one of the topics,
 8    we'd appreciate a follow-up on that topic.
 9                   Before the break, we were talking
10    about obtaining warrants, and I just want to                        03:58
11    clarify something.
12                   Does CBP sometimes obtain warrants to
13    search electronic devices?
14           A.      I guess I'm confused.
15                   I don't think so.                                    03:58
16           Q.      Well, let's -- the reason I'm asking
17    is, if you look at the device search policy,
18    Exhibit 3, at Page 2, the top paragraph there, the
19    sentence there that -- kind of towards the bottom
20    of that top paragraph that starts after the                         03:58
21    parenthetical says, This directive does not limit
22    CBP's authority to conduct other lawful searches
23    of electronic devices, such as those performed
24    pursuant to a warrant.
25                   And I'm wondering if you're aware of                 03:59


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 92 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 287
 1                          RANDY JAMES HOWE
 2    instances in which CBP does perform electronic
 3    device searches pursuant to a warrant.
 4           A.      I'm not aware.
 5           Q.      Is there any information or system --                03:59
 6           A.      Okay.
 7                   Yes -- I'm thinking CBP outside of
 8    Office of Field Operations, so other entities,
 9    other components: Border Patrol, Air and Marine.
10    There may be instances where they're functioning                    03:59
11    outside the -- the border environment where they
12    may need a warrant, but that's not within OFO.
13           Q.      I see.
14                   And do those offices have procedures
15    in place, then, for obtaining warrants to search                    03:59
16    electronic devices?
17           A.      I don't know firsthand, but those
18    components do have that authority, and they do --
19    sometimes their mission brings them away from the
20    border, so I would assume that they have training.                  03:59
21           Q.      Okay.    Going back to our discussion of
22    envelopes that are being sent through
23    international mail, if an envelope contains, say,
24    a thumb drive on which there's correspondence,
25    does CBP need a warrant in order to access the                      04:00


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 93 of 95
           CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                                      Page 298
 1                          RANDY JAMES HOWE
 2    BY MR. HANDEYSIDE:
 3           Q.      Okay.    Just a couple more here.
 4                   During the course of conducting an
 5    advanced search of an electronic device, CBP is                     04:10
 6    able to retrieve information that the user may
 7    have deleted; is that correct?
 8           A.      Anything that's physically resident on
 9    the device, we have access to.           So if that
10    includes deleted files and it's physically on the                   04:10
11    device, then we would have access to it.
12           Q.      Okay.    And that's consistent with
13    CBP's policy?
14           A.      We can refer to the directive again,
15    but I think it specifies that anything that's                       04:10
16    physically resident on the device, we would have
17    access to.
18           Q.      Okay.    Just to clarify, Exhibit 15,
19    the personal search handbook --
20           A.      Yeah.                                                04:11
21           Q.      -- this is still operative?
22           A.      It hasn't been changed, no.
23           Q.      It says July 2004.
24                   This is the operative guidance for
25    personal searches?                                                  04:11


                   TransPefect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
                        Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 94 of 95

                                      CONFIDENTIAL                   -          SUBJECT             TO    PRO T ECTIVE       ORDER



                                                                                                                                                       Page 3 0 2
             1                                                                   E R R A T A

             2                 WITNESS:                   RANDY           JAMES              HOWE


             3                 DATE :                     March 6 ,                 2019

             4                 CAPTION :                  Alasaad , et al . v. Nielsen , et al .

             5                 PAGE        LINE            &fn~eS    ~l:J
                                                                       "fBg~s ~blA~~e~illy enforcing federal income t ax at the bord er.
                                                           Customs officers have the author i ty to collect Customs du t ies, taxes, fees,
                               49             7
             6                                             i nterest, and other charges, see 19 CFR 22 . 1, and are federal law enforceme
                                                           o fficers authoriz e d to enfo rce federal law in accordance with 19 USC§ 1589
             7                 PAGE        LINE
                                                           Change t o: "By definiti o n , an alien lawfully admitted for permanent res i den e
                                                           in the Un ited States is no t regarded as seeking an admission into the Unite
             8                 80             8
                                                           Slates £oz purposes of the immig r ation laws unless he or she meets one oft e
                                                           criteria se t f o r t h in 8 U.S . C. § 110l(a ) (l3) (C)." In accordanc e with 8 U.S.
             9                 PAGE        L INE           REASON FOR C H ANGE :
                                                           ll 0l(a) (13 ) (C) , there are certain circumstanc es in which a lawful permanent
                                                           resident is treated as an arriving alien seeking admission and subject t o t e
           10                                              !Jretmas ef iftaamissibilit;. See Platte~ ef Petia, 26 IUI Bee. 613 (BIA 2015) .
                                                           Revision for clarification/ accuracy.
           11                  PAGE        L INE           REASON FOR CHANGE :


           12                   1 36          4             "technical" to "tactical"; transcription error


           13                  PAGE        LINE            REASON                FOR         CHANGE :

           14                  1 41        14               "ordinance" to ''or advanced''; transcription error
                               --,--


           15                  PAGE        LINE            REASON                FOR         CHANGE :

           16                  214            23            Delete       11
                                                                              adv anced 11   ;   Revision for clari fica t ion/accuracy


           17                  PAGE        LINE            REASON                FOR         CHANGE :


           18                  224            5             "a def i ni t e" to "i ndefi n ite"; transcript i on error


           19                  PAGE        LINE            REASON                FOR         CHANGE :

           20                  241          12              Add "or nati ona l secu rity c oncern . " Revision for clarification / accuracy .


           21                  PAGE        L INE           REASON                FOR         CHANGE :

           22                  243                2                                                                 traveler . The form that is provided to                             he
                                                            traveler                                                  of that form i s retained by CBP."
           23                                               Rev ision


           24               ~ ~il Z
                                DATE                                                    RANDY           JAME S    HOWE
           25

DISTRICT OF COLUMBIA:     ss
suss, ~ ~ANDSWORNTOBEFOREME ?_o/1                         TransPef ect Legal Solutions                                                                   PUBI IC

THIS   ~ OF,              ~              •~               400-8845 - Depo@TransPerfect . com
          .. ~            _ _ /:::        Q.          >                                                                               ~           .. My Cormn I , !1 _  : , ;:
                                                                                                                                          •   ~     •• Ju11 1,1. 0/ • .· ( ._
NOT~PUBLIC                                            .                                                                                   .   '-:'0' ··..           .·. ~ . . .
My Commission Expires   J\.-'._,t- /'4 1P Z,.L                                                                                                    /'')1 . .. .. .... . ,•           ~
                                                                                                                                                     lcr or- cc:J--,,
                                                                                                                                                             t   . •• '     '   \
     Case 1:17-cv-11730-DJC Document 91-12 Filed 04/30/19 Page 95 of 95

            CONFIDENTIAL -        SUBJECT TO PROTECTIVE ORDER

                                                                     Page 303
 1                       ACKNOWLEDGMENT OF WITNESS

 2
                                       -     ;I
 3                  I,    ~DY---- · tr.)We_                 , do

 4      hereby certify that I have read the foregoing

 5      pages , 1 to 299 , and that the same is a correct

 6      transcription of the answers given by me to the

 7      questions therein propounded , except

 8      for the corrections or changes in form or

 9      substance , if any,        noted in the attached errata

10      sheet .

11

12

13

14        DATE                                SIGNATURE
15

16

17

18      Subscribed and sworn to before me

19      this   J'S ~     day of   A'(Jr: I        , 2 o__J_j_ .
20

21             My Commission expires :
22

23

24

25                 Notary Public


                       TransPefect Legal Solutions
                  212-400-8845 - Depo@TransPerfect . com
